DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-10 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(2) for including a partial view without its own label in Figures 1, 2, and 5.
The drawings are objected to under 37 CFR 1.84(h)(1) because Figures 3, 4, and j6 include exploded views where the separated parts of the invention are not embraced by a bracket.
The drawings are objected to under 37 CFR 1.84 for including extraneous written matter in Figures 1, 8, and 11. Written matter is reserved the specification, wherein the description of the drawings is used to describe the drawing views. See MPEP 608.01(F).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The abstract is objected to for including a phrase which can be implied (see “is provided” in line 1). The abstract is further objected to for referring to purported merits of the invention in line 6. See MPEP 608.01(b).
The disclosure is objected to because at page 9, lines 14-16, reference character “130” is given to both the first tapered splines and the second tapered splines. The disclosure is objected to because at page 9, line 16, “tape” should read --tapered--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0048800 (Patil).
Regarding claim 1, Patil discloses a propeller shaft for a vehicle (see Figure 5), comprising:
an adapter (76), coupled at a front end thereof to an inner surface of a tube yoke (64) and coupled at a rear end thereof to an inner surface of a main tube (74) and which has a breakage-inducing notch (78) formed at a predetermined location between the front end and the rear end of the adapter;
first tapered splines (80) formed at a rear end of the tube yoke; and
second tapered splines (82) formed at a front end of the main tube and alternately engaged with the first tapered splines to transmit power (see, e.g., Figure 6A,
wherein breakage occurs at the breakage-inducing notch due to a striking force generated when the first tapered splines of the tube yoke are displaced relative to the second tapered splines of the main tube by impact energy caused by a vehicle collision (see paragraph [0033]).
Regarding claim 6, Patil discloses rear surfaces of the first tapered splines (80) and front surfaces of the second tapered splines (82) have tapered surfaces, which are in oblique surface contact with each other (see Figure 5).
Regarding claim 7, Patil discloses the first tapered splines (80) include a plurality of first teeth (80a) and a plurality of first tooth grooves (80b), which are circumferentially and alternately arranged, and a rear surface of each of the plurality of first teeth and the plurality of first tooth grooves is formed into a first tapered surface, which is inclined outwards from the inner surface to an outer surface of the tube yoke (see NOTE below).
NOTE: The Examiner notes depending upon the direction from which the shaft is viewed, the direction at which the teeth and grooves extend may be seen as either one of an incline or decline from the inner surface to an outer surface of the tube yoke (see annotated Figure 1 below).

    PNG
    media_image1.png
    317
    746
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 5 of Patil
Regarding claim 8, Patil discloses the second tapered splines (82) include a plurality of second teeth (82a) and a plurality of second tooth grooves (82b), which are circumferentially and alternately arranged, and a front surface of each of the plurality of second teeth and the plurality of second tooth grooves is formed into a second tapered surface, which is inclined inwards from an outer surface to the inner surface of the main tube (see NOTE 2 below).
NOTE 2: The Examiner notes depending upon the direction from which the shaft is viewed, the direction at which the teeth and grooves extend may be seen as either one of an incline or decline from an outer surface to the inner surface of the tube yoke (see annotated Figure 2 below).

    PNG
    media_image2.png
    310
    750
    media_image2.png
    Greyscale

Figure 2. Annotated Partial Figure 5 of Patil
Regarding claim 9, Patil discloses the first tapered splines (80) include a plurality of first teeth (80a) and a plurality of first tooth grooves (80b), which are circumferentially and alternately arranged, and a rear surface of each of the plurality of first teeth and the plurality of first tooth grooves is formed into a first tapered surface, which is inclined inwards from an outer surface to the inner surface of the tube yoke (see NOTE 2 above).
Regarding claim 10, Patil discloses the second tapered splines (82) include a plurality of second teeth (82a) and a plurality of second tooth grooves (82b), which are circumferentially and alternately arranged, and a front surface of each of the plurality of second teeth and the plurality of second tooth grooves is formed into a second tapered surface, which is inclined outwards from the inner surface to the outer surface of the main tube (see NOTE above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of US 10,584,640 (Rodriguez).
Patil discloses the propeller shaft of claim 1, but does not expressly disclose the inner surface of the tube yoke (64) includes a female threaded portion, and the front end of the adapter (76) includes a male threaded portion to be threadedly engaged with the female threaded portion of the tube yoke.
Rodriguez teaches an inner surface of a tube yoke (202) includes a female threaded portion (206), and a front end of an adapter (204) includes a male threaded portion (244) to be threadedly engaged with the female threaded portion of the tube yoke (see Figure 4A). Rodriguez teaches this structure allows the end of the adapter to be safely retained in the tube yoke upon breakage (see column 6, lines 10-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller shaft of Patil such that the inner surface of the tube yoke includes a female threaded portion, and the front end of the adapter includes a male threaded portion to be threadedly engaged with the female threaded portion of the tube yoke, as taught in Rodriguez, in order to allow the end of the adapter to be safely retained in the tube yoke upon breakage.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 4, Patil discloses the propeller shaft of claim 1, but fails to disclose the inner surface of the main tube (74) includes a locking groove, and the rear end of the adapter (76) includes a plurality of elastic clips to be coupled to the locking groove. The prior art fails to fairly show or suggest a modification to Patil such that the inner surface of the main tube includes a locking groove, and the rear end of the adapter includes a plurality of elastic clips to be coupled to the locking groove.
Regarding claims 5, Patil discloses the propeller shaft of claim 1, but fails to disclose an O-ring fitted into the breakage-inducing notch (78) in the adapter to block infiltration of foreign substances. The prior art fails to fairly show or suggest a modification to Patil such that an O-ring fitted into the breakage-inducing notch in the adapter to block infiltration of foreign substances. Such a modification to add an O-ring at the notch would not block the infiltration of foreign substances, given the notch is aligned with the tapered splines of the tube yoke and main tube. Therefore, upon breakage, the O-ring would be exposed. Further, seals are provided at either end of the adapter, and therefore, Patil exhibits no need for an O-ring at the notch.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
December 2, 2021